DETAILED ACTION
This action is pursuant to the claims filed on 07/19/2021. Claims 1, 4-20, and 23-24 are pending. A first action on the merits of claims 1, 4-10, 11-20, and 23-24 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112(b) rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-10, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (U.S. PGPub No. 2015/0073507).
Reinke teaches a medical device (Fig 1-2, IMD 10) comprising: a case (Fig 2 housing 16); a core assembly (Fig 2 and [0028], circuit case 20 and its operational circuitry), comprising operational circuitry enclosed within a core assembly housing (Fig 2 and [0028], circuit case 20 enclosing operational circuitry), wherein the case comprises the core assembly housing (Fig 2 housing 16 comprises circuit case 20; [0028]); a battery assembly (Fig 2 battery case 18 and battery), comprising a battery enclosed within a battery housing ([0028] battery case 18 enclosing battery), wherein the case further comprises the battery housing ([0028]); the battery having a positive terminal and a negative terminal ([0037] disclosing positive and negative terminals of battery), the battery assembly further comprising: a first conductive element having a first end electrically coupled to the positive terminal or to the negative terminal (Fig 3 and [0037], cathode of battery assembly is connected to first feedthrough 38; ‘first conductive element’ is interpreted as any conductive component of the battery that is connected to the cathode and feedthrough 38 on respective each end) and a second end electrically coupled to a feedthrough assembly ([0037] second end of conductive element of battery is connected to feedthrough 38), and a second conductive element having a first end electrically coupled to the other of the negative terminal or the positive terminal ; a first electrode coupled to, and electrically isolated from, the case (Fig 2 and [0032], electrode 28 on cap 22 is insulated from housing 16); and a second electrode electrically coupled to the case (Fig 2 and [0032], electrode 26), wherein the second electrode is electrically coupled to the operational circuitry via a sensing pathway that includes a portion of the case ([0032] electrode 26 is coupled to circuitry via a portion of the battery case 18 and feedthrough assembly ), and wherein the battery is electrically coupled to the operational circuitry via an energy supply pathway that includes the portion of the case ([0032-0034] battery case 18 is used is a common return for the energy supply pathway).
The first embodiment of Reinke fails to teach a second end of the second conductive element mechanically and electrically coupled to an interior surface of the battery housing.
However, an alternative embodiment of Reinke discloses the battery assembly further comprising: a first conductive element (Fig 3 and [0037], cathode of battery assembly is connected to first feedthrough 38; ‘first conductive element’ is interpreted as any conductive component of the battery that is connected to the cathode and feedthrough 38 on respective each end) having a first end electrically coupled to the positive terminal or to the negative terminal (Fig 3 and [0037], first feedthrough 38 connected to cathode of battery) and a second end electrically coupled to a feedthrough assembly ([0037]), and a second conductive element ([0037] second feedthrough 40) having a first end electrically coupled to the other of the negative terminal or the positive terminal ([0037]) and a second end mechanically and electrically coupled to an interior surface of the battery housing ([0037] discloses “conventional” embodiments where the battery case is coupled to negative or positive terminal of battery via a feedthrough; such an embodiment is disclosed in [0061] of the Viavattine 
Regarding claim 4, Reinke further teaches wherein the energy supply pathway comprises an electrical connection between the negative terminal of the battery and the operational circuitry ([0037] negative terminal of battery 32 is connected to operational circuitry 32).
Regarding claim 5, Reinke further teaches wherein the portion of the case comprises at least one of a portion of the battery housing ([0032-0034] electrode 26 and battery 32 are coupled to circuitry via a portion of the battery case 18) and a portion of the feedthrough assembly ([0037] feedthrough assembly directly connects the battery case 18 to the operational circuitry 30).
Regarding claim 6, Reinke further teaches the portion of the case comprising the portion of the feedthrough assembly ([0032-0034 and 0037] the sensing and power supply , the feedthrough assembly comprising: a body having a lower engagement surface (Modified Fig 3 below) configured to at least partially engage an upper edge of the battery housing (Modified Fig 3, engagement surface of feedthrough assembly is engaged with upper edge of battery housing 18; Examiner notes this edge of Reinke is interpreted to be an upper edge in light of applicant’s figs 1-2a where applicant’s feedthrough assembly 226 engages a upper edge of battery assembly 206 comprising electrode 114/214 – therefore the engagement surface of Reinke is engaged with an upper edge of the battery housing when viewed from the same orientation of applicant’s figs 1-2a); wherein the single feedthrough is a single pin coupled to an upper surface of the body (modified Fig 3, pin coupled to upper surface of feedthrough body; see also claim 15), the pin configured to be coupled to a negative energy supply rail (Fig 4 negative supply rail 52 connected to feedthrough 40 and therefore the pin of the feedthrough), wherein a portion of the energy supply pathway is defined between the lower engagement surface and the anode pin (modified fig 3, energy supply pathway runs through lower engagement surface and pin to operational circuitry 30).
The Reinke combination discloses substantially all the limitations of the claim(s) except the single feedthrough being an anode pin.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the single pin of the single feedthrough of the core assembly housing and the single pin of the battery housing to connect to the anode and cathode portions of the battery respectively, since applicant has not disclosed that any the specific connection of each battery terminal to the single feedthrough of the core assembly housing and single pin of the battery housing solves any stated problem or is for any particular purpose and it appears that the In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 9, Reinke further teaches wherein the operational circuitry includes a sense input component having a fully differential input configured to filter a common mode power noise from an input signal (Fig 4 and [0044], input mechanism 58)
Regarding claim 10, Reinke further teaches wherein the second electrode comprises at least a portion of the battery assembly ([0032] electrode 26 construction from battery case 18).
Regarding claim 17, Reinke teaches a method of manufacturing a medical device ([0016]), comprising: providing a core circuitry assembly (Fig 2, circuit case 20), comprising operational circuitry ([0028]); providing a battery assembly (Fig 2 battery case 18 and battery 32), comprising a battery enclosed within a battery housing ([0028]), the battery comprising a positive battery terminal and a negative battery terminal ([0037]); coupling a single feedthrough assembly to the battery assembly ([0037] Fig 3 feedthrough 38 and 40), the feedthrough assembly comprising a body; attaching a conductive pin to an upper surface of the body (Modified Fig 3, conductive pin is attached to upper surface of feedthrough body; see also claim 15); coupling the negative battery terminal to the feedthrough assembly via multiple conductive elements ([0037] positive terminal of battery is coupled to feedthrough 38 via multiple conductive elements of feedthrough 38; examiner notes feedthrough 40 is an equivalent structure to feedthrough 38 of Fig 3 as disclosed in [0037]; feedthrough 40 is clearly shown as comprising multiple conductive elements); coupling the positive battery terminal to the feedthrough assembly via another conductive element ([0037] positive terminal is ; coupling the conductive pin to the operational circuitry to form an energy supply pathway (see claim 15); electrically coupling a first electrode to the operational circuitry (Fig 4, electrode 28 coupled to circuitry; ); electrically coupling a second electrode to the operational circuitry via a sensing pathway (Figs 2-4 and [0031-0033], electrode 26 coupled to circuitry via battery case 18), wherein a portion of the sensing pathway includes a portion of the energy supply pathway ([0031-0033] describing the energy supply and sensing pathways overlapping on the battery case 18); and enclosing the operational circuitry within a core assembly housing ([0028] housing 16 encloses operational circuitry).
The first embodiment of Reinke fails to teach coupling the negative battery terminal to the feedthrough assembly and the battery housing.
However, an alternative embodiment of Reinke discloses coupling the negative battery terminal to the feedthrough assembly and the battery housing ([0037] discloses “conventional” embodiments where the battery case is coupled to negative or positive terminal of battery via a feedthrough; such an embodiment is disclosed in [0061] of the Viavattine reference (2011/0247204) incorporated by reference into Reinke). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery assembly of Reinke to incorporate the second conductive element having the second end coupled to an interior surface of the battery housing to arrive at the method of claim 17. Doing so would have been a simple substitution of one well-known battery assembly configuration ([0037] of Reinke disclosing neutral battery case embodiment) for another well-known battery assembly configuration ([0037] of Reinke and [0061] of Viavattine incorporated by reference into Reinke both disclosing embodiment with battery case being 
Regarding claim 18, Reinke further teaches the feedthrough assembly comprising a body having a lower engagement surface (Modified Fig 3) configured to at least partially engage an upper edge of the battery housing (Modified Fig 3, engagement surface of feedthrough assembly is engaged with an upper edge of battery housing 18; Examiner notes this edge of Reinke is interpreted to be the upper edge in light of applicant’s figs 1-2a where applicant’s feedthrough assembly 226 engages a similar upper edge of battery assembly 206 comprising electrode 114/214– therefore the engagement surface of Reinke is engaged with an upper edge of the battery housing when viewed from the same orientation of applicant’s figs 1-2a), wherein the portion of the energy supply pathway is defined between the lower engagement surface and the pin (modified fig 3, energy supply pathway runs through lower engagement surface and pin to operational circuitry 30).
Regarding claim 20, Reinke further teaches wherein the operational circuitry includes a sense input component having a fully differential input configured to filter a common mode power noise from an input signal (Fig 4 and [0044], input mechanism 58).

    PNG
    media_image1.png
    720
    652
    media_image1.png
    Greyscale

Claims 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke in view of Johnson (U.S. PGPub No. 2011/0190842)
Regarding claim 7, Reinke teaches the device of claim 6 as stated above, Reinke further teaches the negative terminal of the battery comprising at least one conductive element coupled, at a first end, to an anode portion of the battery ([0037] and Fig 3, feedthrough 40 defines conductive element of the negative terminal coupled to anode).
Reinke is silent to the structure of the conductive element with respect to the lower engagement surface.
In related prior art, Johnson teaches a similar medical device (Fig 7, 200) wherein a similar conductive element is coupled at a first end to a battery (Fig 8a and [0089], and, at a second end, coupled to a similar lower engagement surface (Figs 8a-c and [0103], conductive element of feedthrough 218 connected to electrical contact 225 to electrically connect the batter to the electronic component subassembly 220). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative terminal of the battery of Reinke in view of Johnson to incorporate a conductive element coupled between an anode of the battery and the lower engagement surface of the feedthrough assembly to arrive at the device of claim 7. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of electrically connecting an anode portion of a battery with a feedthrough assembly to achieve an electrical coupling between the battery and operational circuit components. 
Regarding claim 8, in view of the combination of claim 7 above, Reinke teaches the use of welding as a well-known technique to couple components together ([0036]). 
Reinke fails to explicitly teach wherein the second end of the at least one conductive element is welded between the lower engagement surface of the body of the feedthrough assembly and the upper edge of the battery housing.
Johnson further teaches wherein the second end of the at least one conductive element is welded between the lower engagement surface of the body of the feedthrough assembly and the upper edge of the battery housing (Figs 8a-c and [0103], conductive component of feedthrough 218 is welded to electrical contact 225 between edge of battery housing 208). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative terminal of the battery of Reinke in view of Johnson to incorporate a conductive element welded between the lower engagement 
Regarding claim 19, Reinke teaches the method of claim 18 as stated above. 
Reinke fails to explicitly teach welding an end of the at least one of the multiple conductive element between the lower engagement surface of the body of the feedthrough assembly and the upper edge of the battery housing.
Johnson further teaches wherein the second end of the at least one conductive element is welded between the lower engagement surface of the body of the feedthrough assembly and the upper edge of the battery housing (Figs 8a-c and [0103], conductive component of feedthrough 218 is welded to electrical contact 225 between edge of battery housing 208). . 
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke in view of Dianatay (U.S. PGPub No. 2013/0345770)
Regarding claim 11, Reinke teaches a medical device (Fig 1-2, IMD 10) comprising: a case (Fig 2 housing 16); a core assembly (Fig 2 and [0028], circuit case 20 and its operational circuitry), comprising operational circuitry enclosed within a core assembly housing (Fig 2 and [0028], circuit case 20 enclosing operational circuitry), wherein the case comprises the core assembly housing (Fig 2 housing 16 comprises circuit case 20; [0028]); a battery assembly (Fig 2 battery case 18 and battery), comprising a battery enclosed within a battery housing ([0028] battery case 18 enclosing battery), wherein the case further comprises the battery housing ([0028]); the battery assembly further comprising: a first conductive element having a first end electrically coupled to the positive terminal or to the negative terminal (Fig 3 and [0037], cathode of battery assembly is connected to first feedthrough 38; ‘first conductive element’ is interpreted as any conductive component of the battery that is connected to the cathode and feedthrough 38 on respective each end) and a second end electrically coupled to a feedthrough assembly ([0037] second end of conductive element of battery is connected to feedthrough 38), and a second conductive element having a first end electrically coupled to the other of the negative terminal or the positive terminal ([0037] second feedthrough 40 coupled to anode of battery); a first electrode coupled to, and electrically isolated from, the case (Fig 2 and [0032], electrode 28 on cap 22 is insulated from housing 16); and a second electrode electrically coupled to the case (Fig 2 and [0032], electrode 26), wherein the second electrode is electrically coupled to the operational circuitry via a sensing pathway that includes a portion of the case ([0032 and 0037] electrode 26 is coupled to circuitry via a portion of the battery case 18 and feedthrough), and wherein the battery is electrically coupled to the operational circuitry via an energy supply pathway ([0032-0034] battery supplies current to the operational circuitry via energy supply pathway); wherein, in a first configuration, the energy supply pathway includes the portion of the case ([0032-0034] battery case 18 is used is a common return for the energy supply pathway). An alternate embodiment of Reinke further teaches a second configuration, wherein the energy supply pathway is decoupled from the sensing pathway ([0045] and Fig 4). 
The first embodiment of Reinke fails to teach a second end of the second conductive element mechanically and electrically coupled to an interior surface of the battery housing.
However, an alternative embodiment of Reinke discloses the battery assembly further comprising: a first conductive element (Fig 3 and [0037], cathode of battery assembly is connected to first feedthrough 38; ‘first conductive element’ is interpreted as any conductive component of the battery that is connected to the cathode and feedthrough 38 on respective each end) having a first end electrically coupled to the positive terminal or to the negative terminal (Fig 3 and [0037], first feedthrough 38 connected to cathode of battery) and a second end electrically coupled to a feedthrough assembly ([0037]), and a second conductive element ([0037] second feedthrough 40) having a first end electrically coupled to the other of the negative terminal or the positive terminal ([0037]) and a second end mechanically and electrically coupled to an interior surface of the battery housing ([0037] discloses “conventional” embodiments where the battery case is coupled to negative or positive terminal of battery via a feedthrough; such an embodiment is disclosed in [0061] of the Viavattine reference (2011/0247204) incorporated by reference into Reinke). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery assembly of Reinke to incorporate the second conductive element 
Reinke fails to explicitly teach wherein the first and second configuration are provided in the same embodiment.
In related prior art, Dianaty teaches a similar medical device (Figs 2-3, medical device 300) wherein a similar second electrode is electrically coupled to the operational circuitry via a sensing pathway that includes a portion of the case (Fig 3 and [0040] electrode 382 is coupled to electronics module 322 via a portion of the battery case 304), wherein in a first configuration an energy supply includes the portion of the case ([0055-0056] switch 526 enables a first configuration where battery terminals 315/316 provide energy to electronics module 322 and also provide a sensing pathway for electrode 382 of Fig 3) such that the energy supply and sensing pathways are electrically coupled (Figs  3, 5, and [0040 and 0055-0057]); and a second configuration, wherein the energy supply pathway is decoupled from the sensing pathway (Fig 5 and [0055-0057] discloses configuration where switch connects terminals 531/532 to electrodes 348/350 of Fig 3 such that the sensing pathway is decoupled from the energy supply pathway of the battery at feedthrough 314/315). Therefore it would have 
Regarding claim 16, in view of the combination of claim 11 above, Reinke further teaches wherein the second electrode comprises at least a portion of the battery housing (Fig 2 and [0032], electrode 26).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke in view of Dianatay as applied to claim 11, and in further view of Feldman (U.S. PGPub No. 2013/0345777).
Regarding claim 12, the Reinke/Dianatay combination teaches the device of claim 11.
Dianaty further teaches a switch having an open position and a closed position, wherein (Fig 6 switch 640 has opened and closed positions), when the switch is in the closed position, the energy supply pathway is in the first configuration ([0060] closed position of switch 640 provides the first configuration energy supply path includes the case to deliver energy), and when the switch is in the open position, the energy supply pathway is in the second configuration ([0061] open position of switch 640 provides the second configuration where energy supply is decoupled from the sensing pathway). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinke in view of Dianaty to incorporate the switch with first and 
The Reinke/Dianatay combination fails to teach wherein the first configuration occurs when the switch is open and the second configuration occurs when the switch is closed.
In related prior art, Feldman teaches a similar implantable medical device wherein a similar switch (Fig 7 switch 104) is closed in a first configuration and opened in a second configuration ([0054] switch 104 is opened when no magnetic field is sensed and closed when a magnetic field is sensed). Feldman discloses an alternative embodiment wherein the switch is open in a first configuration and closed in a second configuration ([0054] switch 104 is closed when no magnetic field is sensed and opened when a magnetic field is sensed). It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the device of Reinke in view of Dianatay, and Feldman to incorporate the switch wherein an open position corresponds to the first configuration and the closed position corresponds to the second configuration to arrive at the device of claim 12. Doing so would be obvious to one of ordinary skill in the art since applicant has not disclosed that position of the switch with the corresponding claimed first and second configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the switch and corresponding circuitry rearranged  
Regarding claim 13, in view of the combination of claim 12 above, Reinke further teaches wherein the energy supply pathway comprises an electrical connection between the negative terminal of the battery and the operational circuitry ([0037] negative terminal is connected to operational circuitry to form a portion of the energy supply pathway).
Regarding claim 14, in view of the combination of claim 13 above, Reinke further teaches wherein, in the second configuration (Fig 4 and [0043-0045] describe second configuration where energy supply and sense pathways are decoupled), the negative terminal of the battery is electrically coupled to the operational circuitry via the feedthrough assembly ([0043-0045] negative terminal is connected to circuitry 30 via feedthrough 40).
Regarding claim 15, in view of the combination of claim 13 above, Reinke further teaches wherein the portion of the case comprises at least one of a portion of the battery housing and a portion of the feedthrough assembly ([0032-0034 and 0037] in the first configuration, the sensing and power supply pathways use the battery case and feedthrough as a common return).
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke as applied to claim 1, and in further view of Engmark (U.S. PGPub No. 2003/0040779).
Regarding claim 23, Reinke teaches the device of claim 1 as stated above.
Reinke fails to teach wherein the first conductive element and the second conductive element each comprises a conductive ribbon.
In related prior art, Engmark teaches a similar medical device wherein a similar first and second conductive element connect battery terminals to circuitry (Fig 12 and [0075]; conductive .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke in view of Dianatay as applied to claim 11, and in further view of Engmark.
Regarding claim 24, the Reinke/Dianatay combination teaches the device of claim 11 as stated above.
Reinke fails to teach wherein the first conductive element and the second conductive element each comprises a conductive ribbon.
In related prior art, Engmark teaches a similar medical device wherein a similar first and second conductive element connect battery terminals to circuitry (Fig 12 and [0075]; conductive ribbon 68 interconnects circuit terminal 69 and battery terminal 86). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second conductive element of Reinke in view of Dianatay and Engmark to incorporate the conductive ribbons such that the conductive ribbons interconnect the battery terminals to the respective feedthrough assembly to arrive at the device of claim 24. Doing so would have been obvious to one of ordinary skill in the art as the use of . 
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 of the remarks that Reinke “appears to explicitly teach away from the claimed features”. Said claimed features being “a first conductive element having a first end electrically coupled to the positive terminal or to the negative terminal and a second end electrically coupled to a feedthrough assembly, and a second conductive element having a first end electrically coupled to the other of the negative terminal or the positive terminal and a second end mechanically and electrically coupled to an interior surface of the battery housing” with similar corresponding amendments to claims 11 and 17. The examiner disagrees with the assertion that Reinke teaches away from utilizing a battery case as a return for a current path. The applicant appears to use the disclosure of paragraph [0034] of Reinke teaching that the conventional construction utilizing the battery case as a common return results in a corruption of sensed physiological signals via the noise produced by said battery case. However, the examiner notes paragraph [0039] of Reinke disclosing that the alternative embodiment of a neutral battery case still produces artifact/noise signals that are developed across the battery case which necessarily produces a corrupt signal. As such, based on this information the examiner is of the position that Reinke does not teach away from the use of the battery case as a return path from a battery terminal. It has been held that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ADAM Z MINCHELLA/Examiner, Art Unit 3794